Case 2:20-cv-00004-JRG Document 199 Filed 03/22/21 Page 1 of 2 PageID #: 5688




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

JOE ANDREW SALAZAR,                             §
                                                §
                                                §
                Plaintiff,                      §
                                                §
v.                                              §     CIVIL ACTION NO. 2:20-CV-00004-JRG
                                                §
AT&T MOBILITY LLC,        SPRINT                §
UNITED MANAGEMENT COMPANY,                      §
T-MOBILE USA INC,        CELLCO                 §
PARTNERSHIP, INC. D/B/A VERIZON                 §
WIRELESS, INC.,                                 §
                                                §
                Defendants.                     §
                                                §

                                            ORDER
        The Court issues this Order sua sponte. The Court ORDERS the parties to mediate in this

case promptly and at a mutually agreeable date, but no later than thirty (30) days from the date of

this Order. The mediation is to occur in front of the Hon. David Folsom, 6002-B Summerfield

Drive, Texarkana, Texas 75503, dfolsom@jw.com. To ensure that mediation is as productive as

possible, the Court hereby ORDERS that each party shall personally attend such mediation with

lead counsel and a representative who has full and unilateral authority to act on and compromise

on all pending disputes. Any party whose potential exposure may be covered by applicable

insurance shall secure the presence at mediation of an authorized representative of any such

insurer. No party or representative shall leave the mediation session, once it begins, without the

approval of the mediator. The district’s applicable local rules shall otherwise govern and apply in

all respects.
Case 2:20-cv-00004-JRG Document 199 Filed 03/22/21 Page 2 of 2 PageID #: 5689




   So ORDERED and SIGNED this 22nd day of March, 2021.




                                           ____________________________________
                                           RODNEY GILSTRAP
                                           UNITED STATES DISTRICT JUDGE




                                      2
